Citation Nr: 1808766	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  13-24 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for gastroesophageal reflux disease (GERD).

3. Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder, to include entitlement to a total disability rating based on individual unemployability (TDIU).

4. Entitlement to an evaluation in excess of 10 percent for irritable bowel syndrome (IBS).

5. Entitlement to an evaluation in excess of 10 percent for left ankle sprain, to include entitlement to an extended temporary total rating, currently effective August 12, 2016 to September 30, 2016.

6. Entitlement to an evaluation in excess of 20 percent prior to January 14, 2014, and in excess of 40 percent since then, for residuals of thoracic fracture.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to August 1977 and from June 1981 to October 1990.  He had subsequent service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The claims file has been transferred to the Honolulu RO.

In a February 2010 rating decision since issued, the RO granted a higher 20 percent rating for a compression fracture of the thoracic spine, effective May 19, 2008.  A July 2014 rating decision granted an even higher 40 percent rating for residuals of thoracic fracture, effective January 14, 2014.

A May 2017 rating decision granted a temporary 100 percent evaluation effective August 12, 2016, for left ankle surgery.  The 10 percent evaluation was reassigned as of October 1, 2016, and a June 2017 rating decision denied entitlement to an extended period of convalescence.

In November 2017, a videoconference hearing was held before the undersigned; a transcript is of record.  Entitlement to TDIU was raised by the hearing testimony.

The issues of increased ratings for PTSD and a left ankle sprain, to include entitlement to an extended temporary total rating, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. During his November 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran stated, through his attorney, that he was withdrawing his appeal for entitlement to an increased evaluation for residuals of thoracic fracture.

2. Resolving reasonable doubt in the Veteran's favor, bilateral pes planus is related to service.

3. Resolving reasonable doubt in the Veteran's favor, GERD is related to service.

4. During the entire appellate period, the Veteran's IBS has been manifested by near-constant abdominal distress.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran for entitlement to an increased evaluation for residuals of thoracic fracture have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. Service connection for bilateral pes planus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3. Service connection for GERD is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4. The criteria for a 30 percent evaluation for IBS have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7319 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal for entitlement to an increased evaluation for residuals of thoracic fracture; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to an increased evaluation for residuals of thoracic fracture, and it is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein, no further discussion of the VCAA is required for these claims for service connection for bilateral pes planus and GERD, and a higher rating for IBS.

Service Connection Claims

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C. §31(2012); 38 C.F.R. § 3.303 (2017).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

I. Bilateral Pes Planus

The Veteran contends his bilateral pes planus related to service, in particular due to running in boots.  He states the bilateral flatfeet have been a chronic problem since his separation.

His service treatment records are silent for foot complaints during his active duty service, but records from his National Guard service include a Report of Medical Examination from 2002 noting moderate, asymptomatic pes planus, and a January 2003 Report of Medical Examination noting severe, asymptomatic pes planus.

On a March 2017 Disability Benefits Questionnaire, the clinician noted the Veteran had bilateral pes planus, posterior tibial tendonitis, and plantar fasciitis.  By way of medical history, the examiner noted the Veteran started to become symptomatic in 1973 and the condition progressively worsened.  The examiner stated there was a direct relationship with the Veteran's current medical foot condition and his pes planus during service, and that the pes planus was worsened by running during service, including when wearing boots.

In a November 2017 letter, the Veteran's treating physician opined that it was more likely than not that the 1971 parachute jump that caused the Veteran's ankle injury also contributed to his severe flat foot condition.

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for bilateral pes planus.  In summary, the Veteran currently has a diagnosis of bilateral pes planus.  As to the remaining element, the preponderance of the evidence supports a finding that bilateral pes planus is related to service.  The opinion in the May 2017 Disability Benefits Questionnaire and the November 2017 private letter both relate pes planus to service.  After careful review of the probative opinion evidence, the Board grants service connection for bilateral pes planus.

II. GERD

The Veteran contends his GERD is related to service, as the symptoms began during service.

A review of his service treatment records reveals a July 1990 Report of Medical History noting frequent indigestion.

During his November 2017 hearing, the Veteran testified that during service, he was told there was no specific treatment he could try for his symptoms, but that he occasionally used over-the-counter medication.  He reported he continued to take medication prescribed by his VA doctors.  He stated the symptoms began during service and have been chronic since his service.  In this regard, the Board finds the Veteran competent to report his symptoms during and since service, and also finds his testimony credible.  See 38 C.F.R. § 3.159 (a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Charles v. Principi, 16 Vet. App 370, 374 (2002); Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for GERD.  In summary, the Veteran currently has a diagnosis of GERD.  As to the remaining element, the Veteran has provided competent and credible evidence that he has had continuous symptoms of GERD since his military service, and the Board finds no reason to question the veracity of such statements.  The Board grants service connection for GERD.

Evaluation of Irritable Bowel Syndrome

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

The RO has rated the Veteran's IBS as 10 percent disabling under Diagnostic Code 7319.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2017).

Diagnostic Code 7319 for irritable colon syndrome, to include spastic colitis, mucous colitis, etc., provides a 30 percent evaluation for severe symptoms; diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  A 10 percent rating is warranted for moderate symptoms; frequent episodes of bowel disturbance or abdominal distress.  Id.

On January 2009 VA examination, the Veteran reported recurrent episodes of diarrhea that occurred every other day and lasted for a few hours, sometimes interfering with work.  He also reported abdominal cramps and nausea associated with the episodes.  He stated he used diet therapy but no medication.

On January 2014 VA examination, the Veteran reported experiencing three to four episodes of diarrhea daily.  However, the examiner indicated the Veteran had occasional episodes of bowel disturbance with abdominal distress, with six exacerbations in the past twelve months.  The examiner noted the condition impacted the Veteran's ability to work, as it interfered with scheduling and other regular activities because of the unpredictable nature of the condition.

During his November 2017 hearing, the Veteran reported he had medication for IBS, but that he had to be careful taking it because it could cause constipation.  He stated he had bowel disturbances in the form of loose bowels and diarrhea every day.  He stated the condition was near-constant and affected his daily activities, and included instances of inability to make it to the bathroom in time.

On review of the record, the Board finds that the disability picture presented by the Veteran's IBS warrants a 30 percent disability rating.  During the entire appellate period, the Veteran reported recurrent, severe symptoms of abdominal distress.  Resolving all reasonable doubt, the evidence reveals that the disability has been severe in nature throughout the period in question.  This is the highest schedular rating and the Board does not find a basis to rate it under another diagnostic code.

Accordingly, the Board finds that entitlement to a 30 percent disability rating for IBS is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).; 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

The appeal for entitlement to an increased evaluation for residuals of thoracic fracture is dismissed.

Entitlement to service connection for bilateral pes planus is granted.

Entitlement to service connection for GERD is granted.

Entitlement to a 30 percent evaluation for IBS is granted.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran testified that his PTSD had worsened since his last VA examination, and that his left ankle surgeries were ineffective and that he had not finished rehabilitating from them.  Therefore, new VA examinations should be provided to determine the current severity of these disabilities.

The Veteran raised the issue of entitlement to TDIU during his hearing, in the context of the severity of his PTSD.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the examination should also discuss the impact of the Veteran's PTSD on his ability to maintain substantially gainful employment, to include providing examples of the type of work he could do.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).


Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA treatment the Veteran has received for the issues on appeal.

2. After completing directive (1), the AOJ should arrange for a VA psychiatric evaluation of the Veteran to ascertain the current nature and severity of his service-connected PTSD.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's PTSD, noting their frequency and severity.  The examiner should also specifically address the impact such disability has on the Veteran's employability.  Comprehensive social, educational, and occupational histories are to be obtained.

Examination results should be clearly reported.

3. After completing directive (1), the AOJ should arrange for a VA ankle evaluation by a qualified medical professional to ascertain the current nature and severity of his service-connected left ankle sprain.  All indicated studies should be performed if deemed necessary by the examiner for the evaluation of the Veteran under the pertinent rating criteria.  The examiner should identify all symptoms and impairment associated with the Veteran's left ankle, noting their frequency and severity.  The examiner should also address whether there are flare-ups, and if so, discuss any additional functional loss during flare-ups.

The examiner should test the range of motion in active motion and passive motion for both the left ankle and the paired right ankle, and in weight-bearing and nonweight-bearing.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the Veteran's November 2017 testimony that he cannot walk far without pain, that he has instability, and that he has fallen several times.

Examination results should be clearly reported.

4. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

5. The AOJ should then review the record and readjudicate the claims on appeal.  If any issue remains denied, issue an appropriate supplemental statement of the case, that includes consideration of the TDIU aspect of the PTSD claim, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


